Westbrook, J.
— The theory of the complaint is that the defendant can be restrained from constructing an embankment on its own land, which is necessary to make its road-bed safe, because such embankment has already slipped, and is liable to further slip on plaintiff’s land and ruin a spring. The objections to its continuance are: (1.) That the interests of the public require the road-bed to be made secure. (2.) The damages of the plaintiff are capable of estimation and can be *420recovered. (3.) There is no allegation that the defendant is unable, pecuniarily, to respond; and (4.) As the interest of the defendant requires it to construct the bank so that it will not slip, there is no need of an injunction, and a continuance of the injunction may, by preventing work, stop the defendant from making secure the embankment already constructed, thus causing it to slide and do the very injury which the injunction seeks to prevent.
The injunction will, therefore, be dissolved, with ten dollars costs, to abide the event of the action.